Citation Nr: 0023724	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for recurrent bladder 
infections, secondary to the veteran's service-connected 
hydronephrosis.

2.  Entitlement to service connection for prostatitis with 
prostatic calculi and resection, secondary to the veteran's 
service-connected hydronephrosis.

3.  Entitlement to service connection for recurrent 
epididymitis, secondary to the veteran's service-connected 
hydronephrosis.

4.  Entitlement to service connection for impotence, 
secondary to the veteran's service-connected hydronephrosis.

5. Entitlement to special monthly compensation based upon 
loss of use of a creative organ.

6.  Entitlement to a disability evaluation in excess of 20 
percent for hydronephrosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from March 1950 to February 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 1999, the Board sought a medical advisory opinion 
from an independent medical expert, as to the likely 
etiologies of the veteran's various genitourinary 
disabilities and any relationship between these disabilities 
and his service-connected hydronephrosis.  An opinion, 
rendered by a physician who is a Board-certified urologist, 
was provided in July 2000.  A copy of that opinion was 
provided to the veteran's representative in the same month.  
The letter accompanying the opinion informed the veteran and 
his representative that additional evidence or argument in 
response to the opinion could be submitted within sixty days.  
As no response has been received from the veteran following 
the passage of sixty days, the Board will proceed with its 
review of the appeal.
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO and the Board.

2.  The evidence of record is in equipoise as to the 
etiological relationship between recurrent bladder infections 
and the service-connected hydronephrosis, to include 
prostatitis with prostatic calculi and resection.

3.  The evidence of record is in equipoise as to the 
etiological relationship between prostatitis and the service-
connected hydronephrosis.

4.  The evidence of record fails to demonstrate the presence 
of a current disability involving recurrent epididymitis.

5.  The weight of the evidence of record is against the claim 
for service connection for impotence, secondary to service-
connected hydronephrosis.

6.  The veteran has not presented competent evidence tending 
to show that he underwent a vasectomy for the relief of a 
pathological condition or to prevent possible future 
pathological consequences.  

7.  The medical evidence does not reflect the veteran suffers 
from frequent attacks of colic with infection and impaired 
kidney function, requiring catheter drainage, as a result of 
hydronephrosis.


CONCLUSIONS OF LAW

1.  Service connection is warranted for the veteran's 
recurrent bladder infections as proximately due to or 
resulting from his service-connected hydronephrosis, to 
include prostatitis and prostatic calculi and resection.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 
(1999).

2.  Service connection is warranted for the veteran's 
prostatitis with prostatic calculi and resection as 
proximately due to or resulting from his service-connected 
hydronephrosis.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.310 (1999).

3.  The claim for entitlement to service connection for 
recurrent epididymitis is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  Service connection is not warranted for impotence.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 
(1999).

5.  Special monthly compensation based upon the loss of use 
of a creative organ is not warranted.  38 U.S.C.A. § 1114(k) 
(West 1991); 38 C.F.R. § 3.350(a) (1999).

6.  A disability rating in excess of 20 percent is not 
warranted for hydronephrosis.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.115b, Diagnostic Code 7509 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  38 C.F.R. § 3.310(a) (1999).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

To warrant a grant of special monthly compensation based on 
the loss of use of a creative organ, the evidence must show 
that the veteran, as a result of a service-connected 
disability, has suffered either the anatomical loss or loss 
of use of one or more creative organs.  Loss of a creative 
organ will be shown by acquired absence of one or both 
testicles (other than undescended testicles) or ovaries or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that:  (a) The 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) The diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  (ii) When 
loss or loss of use of a creative organ resulted from wounds 
or other trauma sustained in service, or resulted from 
operations in service for the relief of other conditions, the 
creative organ becoming incidentally involved, the benefit 
may be granted.  (iii) Loss or loss of use traceable to an 
elective operation performed subsequent to service, will not 
establish entitlement to the benefit.  If, however, the 
operation after discharge was required for the correction of 
a specific injury caused by a preceding operation in service, 
it will support authorization of the benefit.  When the 
existence of disability is established meeting the above 
requirements for nonfunctioning testicle due to operation 
after service, resulting in loss of use, the benefit may be 
granted even though the operation is one of election.  Such 
an operation is not considered to be one of election where it 
is advised on sound medical judgment for the relief of a 
pathological condition or to prevent possible future 
pathological consequences.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a)(1).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Effective February 17, 1994, prior to receipt of the 
veteran's claim for an increased disability rating, the VA 
Schedule for rating genitourinary disabilities was amended.  
Under the amended regulations, severe hydronephrosis is rated 
as analogous to renal dysfunction.  Hydronephrosis manifested 
by frequent attacks of colic with infection (pyonephrosis), 
and impaired kidney function is rated as 30 percent 
disabling.  Hydronephrosis manifested by frequent attacks of 
colic, requiring catheter drainage, is rated as 20 percent 
disabling.  Hydronephrosis manifested by only an occasional 
attack of colic, not infected, and not requiring catheter 
drainage, is rated as 10 percent disabling.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.


II.  Factual Background

Service connection for hydronephrosis was granted following 
the veteran's discharge from service, based upon service 
medical records showing treatment for early right 
hydronephrosis associated with urinary infections during 
service.  The veteran now claims that recurrent bladder 
infections, prostatitis, recurrent epididymitis, impotence, 
and the loss of use of a creative organ were proximately 
caused by the hydronephrosis originally diagnosed in service.

The veteran's private medical records (dated from August 1983 
to May 1996) document ongoing treatment for recurrent 
prostatitis, with pockets of prostatic calculi, recurrent 
bladder infections (urinary tract infections), and recurrent 
bilateral epididymitis.  The veteran underwent resection of 
the prostate in May 1996.  It is noted that the veteran was a 
chronic user of Septra.  Colic or a need for catheter 
drainage is not reflected in these records.  These records 
also contain a January 1996 letter from R. A. G., M. D., to 
T. S., M. D., in which it was stated that it was evident that 
the veteran's prostatic calculi were the underlying cause of 
his recurrent urinary tract infections.  It is also noted in 
these records that the veteran had arteriosclerotic heart 
disease, with myocardial infarctions in 1977 and 1993, 
hypertension, and diabetes.

The veteran's VA treatment records (dated from May 1992 to 
February 1996) also reflect ongoing treatment for 
prostatitis, urinary tract infections, and epididymitis.  
Treatment for impotence is also documented.  These clinical 
records contain no discussion or opinion as to the etiology 
of any of the veteran's pertinent disorders.  Neither colic 
nor a need for catheter drainage is reflected in these 
records.

A January 1995 VA examination reflects the veteran's history 
of recurrent urinary tract infections and epididymitis.  The 
examiner noted that there were no medical records available 
for review, as the veteran had sought all his treatment in 
the private sector.  The veteran provided a history of 
resection of the prostate and stated that his epididymitis 
had been halted with a bilateral vasectomy.  The examiner 
noted that the veteran was on a maintenance dose of 
antibiotics.  Subsequent to physical examination, the 
impression was recurrent urinary tract infections, calculi in 
the prostate.  The examiner suspected that the veteran's 
urinary tract infections were related to chronic prostatitis 
with prostate calculi, which would account for the 
epididymitis.  

A Penile Doppler Study was also conducted in January 1995.  
It was noted that the veteran had hydronephrosis and 
arteriosclerotic heart disease and that he had been impotent 
for five years.  It was also noted that the veteran was 
normotensive at that time.  Given the veteran's pressure 
readings, it was the examiner's opinion that these pressures 
were close to the index of 0.6, which the examiner explained, 
is often associated with vasculogenic impotence.

The report of a February 1995 VA examination conducted in the 
Renal Clinic shows that the veteran was referred in order to 
determine if his impotence was secondary to his 
genitourinary/prostate disease.  Subsequent to obtaining the 
veteran's medical history and physical examination, it was 
noted that the veteran had had chronic urinary tract 
infections, most likely chronic prostatitis and chronic 
cystitis, which led to complications that included prostatic 
calcification and bladder stones, most likely neurogenic 
bladder, and impotence.  The examiner stated that he did not 
find any overt evidence of either a vascular or endocrine 
cause for the veteran's impotence.  The examiner did not make 
reference the January 1995 Penile Doppler Study.

At an RO hearing (conducted in March 1996), the veteran 
testified that he developed chronic bladder infections, 
prostatitis, and epididymitis in the 1950s.  (Transcript (T.) 
at 6).  The veteran also testified that he went to the VA for 
antibiotics.  (T. at 10).  The veteran and his service 
representative clarified their understanding that a VA 
examiner had linked the veteran's impotence to his service-
connected disability.  (T. at 10-11).  The veteran and his 
service representative also reiterated the veteran's 
contention that his bladder infections, prostatitis, and 
epididymitis were all secondary to the veteran's 
hydronephrosis.  (T. at 11-12).

With respect to the issue of entitlement to special monthly 
compensation based upon loss of use of a creative organ, the 
veteran stated at the RO hearing that his vasectomy had not 
been performed for birth control purposes.  (T. at 7).  
Rather, he testified, the vasectomy had been done in order to 
prevent further infection.  Id.  He asserted this had been a 
medical judgment made by a doctor authorized by VA to take 
care of the veteran.  Id.

The report of a September 1996 VA examination reflects that a 
contemporaneous intravenous pyelogram was interpreted as 
showing no evidence of hydronephrosis.  The examiner 
concluded that hydronephrosis in the 1950s had been corrected 
and no longer existed.

The October 1999 independent medical opinion by F. T. A., M. 
D., Chief, Urology Section, which was requested by the Board, 
proceeds on the premise of relating the veteran's chronic 
prostatitis with his other genitourinary disorders, including 
hydronephrosis.  Dr. F. T. A. noted that a relationship 
between hydronephrosis and chronic recurrent epididymitis was 
extremely unlikely.  He also noted that chronic prostatitis 
could cause erectile dysfunction, but as the veteran was 
diabetic and hypertensive, that, too, could cause erectile 
dysfunction.

Noting the erroneous premise upon which Dr. F. T. A. based 
portions of his opinion, the Board asked for clarification.  
In December 1999, Dr. F. T. A. stated that it was not likely 
that the veteran's prostatitis was proximately due to his 
service-connected hydronephrosis.  He also stated that it was 
not likely that the veteran's service-connected 
hydronephrosis aggravated preexisting prostatitis.

The Board again sought an independent medical opinion.  In 
July 2000, J. W., M. D., noted that he had thoroughly 
reviewed the veteran's medical records.  He also noted that 
he was board-certified in urology and that he had been 
recertified in February 1996.  Dr. J. W. opined that it was 
indeed possible for there to be an etiological relationship 
between the veteran's service-connected hydronephrosis and 
his bladder infections.  Specifically, that the veteran's 
repeated cytoscopic examinations to manage his hydronephrosis 
could have introduced infections into the urinary tract, and 
these infections could have become seated within the prostate 
and given rise to recurrent bladder infections.  For these 
same reasons, Dr. J. W. also opined that the veteran's 
prostatitis and recurrent epididymitis could be the result of 
the veteran's hydronephrosis.  With respect to the veteran's 
epididymitis, Dr. J. W. indicated that it was possible that 
there was another etiology as to this disorder, but he did 
not elaborate or discuss any other possible causes.  With 
respect to the veteran's impotence, Dr. J. W. did not believe 
that it had any connection whatsoever to the veteran's 
service-connected hydronephrosis.  The veteran's periodic 
episodes of prostatitis would not alone be responsible for 
erectile dysfunction.  Rather, in this expert's opinion, it 
was far more likely that the veteran's problems with vascular 
disease and diabetes played a multifactorial role in this 
condition.


III.  Analysis

Recurrent bladder infections and prostatitis

Upon review of applicable VA regulations and the clinical 
evidence of record, the Board finds the record to be in 
equipoise as to an etiological or causal relationship between 
the veteran's service-connected hydronephrosis and his 
recurrent bladder infections, and his prostatitis with 
prostatic calculi and resection.  Therefore, applying the 
benefit of the doubt in resolving these issues, see 
38 U.S.C.A. § 5107(b), the Board concludes that entitlement 
to secondary service connection is established as to these 
disorders.

In reaching this determination, the Board acknowledges that 
much of its consideration and analysis is premised on the 
causal relationship between the veteran's prostatitis with 
prostatic calculi and resection (not his service-connected 
hydronephrosis) and his recurrent bladder infections.  
However, given the opinions expressed in the January 1996 
letter from Dr. R. A. G. to Dr. T. S. and in the January 1995 
VA examination, the Board finds such consideration and 
analysis supported in this instance, particularly when viewed 
in conjunction with the July 2000 independent medical opinion 
that states that it is possible that there is an etiological 
relationship between the veteran's service-connected 
hydronephrosis and his prostatitis.  In effect, there is 
credible clinical evidence of record showing a causal chain 
of events in which the veteran's service-connected 
hydronephrosis causes his prostatitis, which then has caused 
recurrent bladder infections.

Further, although there is clinical evidence of record 
rebutting a causal relationship between the veteran's 
service-connected hydronephrosis and prostatitis (the 
December 1999 independent medical opinion), which would then 
disrupt the causal chain of events just discussed as a 
threshold matter, the Board stresses that the July 2000 
independent medical opinion also states that it is possible 
that the veteran's bladder infections are also related to his 
service-connected hydronephrosis.


Epididymitis

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, the veteran himself has testified that 
epididymitis has not recurred since he had a vasectomy in 
1966, more than thirty years ago.  Review of the medical 
evidence, including recent treatment reports, recent VA 
examination reports, and recent private medical evidence, 
does not reveal complaints, findings, or treatment indicating 
epididymitis.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, supra.  
Thus, the veteran has not presented a well-grounded claim for 
service connection for recurrent epididymitis.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the veteran.


Impotence

With respect to the veteran's impotence, the Board finds the 
weight of the evidence of record to be against the veteran's 
claim as to whether his impotence is proximately due to or 
results from his service-connected hydronephrosis, now to 
include recurrent bladder infections, and prostatitis with 
prostatic calculi and resection.  

Specifically in support of the veteran's secondary service 
connection claim, the February 1995 VA examination indicates 
that the veteran's chronic urinary tract infections, most 
likely chronic prostatitis and chronic cystitis, led to 
complications that included impotence.  The examiner stated 
at that time that he had not found any overt evidence of 
either a vascular or endocrine cause for the veteran's 
impotence.  However, as to this opinion, the Board stresses 
that the examiner did not reference the January 1995 Penile 
Doppler Study that indicated that the veteran's pressure 
readings were of a level often associated with vasculogenic 
impotence.

Further, the July 2000 independent medical opinion states 
that there is no connection whatsoever between the veteran's 
service-connected hydronephrosis and his impotence and that 
medically, the veteran's periodic episodes of prostatitis 
would not alone be responsible for erectile dysfunction.  It 
was deemed far more likely that the veteran's problems with 
vascular disease and diabetes played a multifactorial role in 
this condition.

As for the October 1999 independent medical opinion, the 
Board points out that the opinion is equivocal as to the 
cause of the veteran's impotence.  In one sentence, it is 
stated that chronic prostatitis could cause erectile 
dysfunction.  In another sentence, it is stated that the 
veteran's diabetes and hypertension could cause erectile 
dysfunction.  Dr. F. T. A. did not express an opinion as to 
which etiology was more likely.

Therefore, the Board finds one credible clinical opinion in 
support of the veteran's claim, two clinical opinions against 
the veteran's claim, and one opinion that can be read both 
for and against the veteran's claim.  As to the February 1995 
VA examination, it was apparently given without review of the 
January 1995 Penile Doppler Study.  In this respect, the 
Board reiterates that this study indicated that the veteran's 
pressure readings were often associated with vasculogenic 
impotence.  As such, the Board gives more probative value to 
the test results than to the examiner's statement in February 
1995 that he found no overt evidence of either a vascular or 
endocrine cause of the veteran's impotence.  In light of the 
January test results, the February opinion can be described 
as speculative in nature and less than fully-informed.  The 
clinical evidence at that time, which was contained in the 
veteran's claims file, indicated or suggested a vascular 
cause for the veteran's impotence, contrary to the examiner's 
statement.

As to the January 1995 Penile Doppler Study and the July 2000 
independent medical opinion, the Board points out that the 
veteran's varied medical history was noted, both service- and 
nonservice-connected, including his hypertension and 
arteriosclerotic heart disease, and that the opinions 
expressed therein considered but rejected a causal 
relationship between the veteran's service-connected 
hydronephrosis and his impotence.  Further, a rationale, 
i.e., the veteran's vascular disease, was stated for each 
opinion expressed.

Therefore, in light of the above, the Board finds the weight 
of the evidence of record to be against the veteran's claim 
for entitlement to service connection for impotence, 
secondary to his service-connected hydronephrosis.  
Accordingly, application of the benefit of the doubt is not 
appropriate in this instance.  


Special monthly compensation

With regard to the veteran's claim for entitlement to special 
monthly compensation based upon loss of use of a creative 
organ, the evidence of record is clear that the veteran has 
loss of use of a creative organ directly due to a bilateral 
vasectomy.  This was an elective procedure, which, according 
to the veteran's testimony, was performed in 1966 solely for 
the purpose of treating recurrent epididymitis infections, 
rather than for birth control purposes.  The medical records 
reflecting the surgery are not available for review, however.  

As set forth above, special monthly compensation may be 
awarded for loss of a creative organ due to surgery if the 
surgery was advised on sound medical judgment for the relief 
of a pathological condition.  The only evidence to the effect 
that the vasectomy was performed solely for the purpose of 
treating recurrent epididymitis infections consists of the 
veteran's hearing testimony, which was presented thirty years 
subsequent to the surgery, and in support of a claim for 
monetary benefits.  

Although the veteran is competent to testify as to his 
recollections and his impressions of the surgery, he is not a 
medical expert and thus is not competent to testify as to the 
medical validity of vasectomy as a treatment for 
epididymitis.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board is likewise not comprised of medical experts and is 
prohibited from providing its own medical judgment in the 
guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  However, in the posture of the reasonable 
person, and in our position as finders of fact, we are 
disinclined to accept, without supporting medical evidence, 
the veteran's proposition that a surgical vasectomy was 
performed for treatment of epididymitis at a point when the 
veteran was approximately thirty-eight years of age and had, 
according to his own statements, been suffering from 
epididymitis since some time after his discharge from 
service, a period of fifteen years.  

Thus, the veteran's currently-expressed belief that he had a 
vasectomy for treatment of epididymitis, while sincere, 
cannot constitute competent evidence as to the medical reason 
the vasectomy was performed.  Although at the hearing, he 
testified that his physician had told him a vasectomy would 
cure his epididymitis, the veteran is not competent to relate 
what a doctor said, especially given the number of years 
which have passed since the event in question.  Robinette v. 
Brown, 8 Vet. App. 69 (1995) ("the connection between the 
layman's account, filtered as it was through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence").

According to the veteran, although he received private 
medical treatment in the 1960s, his medical records were 
transferred to the VA Medical Center in Phoenix.  Although 
the RO requested these records in October 1994, none have 
been located. 

The report of the January 1995 VA medical examination 
reflects the veteran's history of having his epididymitis 
resolve after a bilateral vasectomy.  However, due to the 
absence of medical evidence corroborating the veteran's 
history, any subsequent medical reference to the vasectomy, 
without a review of his medical records, cannot be considered 
competent medical evidence.  Grover v. West, 12 Vet. App. 109 
(1999); LeShore v. Brown, 8 Vet. App. 406 (1995).  In 
LeShore, the Court determined that "evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.' "  Id. at 409.  
Thus, the veteran, in reciting the history of his disability, 
offered his lay opinion regarding the etiology of his 
disability.  Generally, lay testimony cannot provide such 
medical evidence because lay persons lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu, supra. 
 
In sum, the Board is of the opinion that the veteran has not 
presented competent evidence supporting his claim for special 
monthly compensation based upon loss of use of a creative 
organ.  In the absence of evidence tending to support the 
claim, it must be denied.  


Increased Rating for hydronephrosis

Service connection for hydronephrosis was granted in a 
September 1953 rating decision, and a noncompensable 
evaluation was assigned.  In a December 1956 rating decision, 
the veteran's assigned disability rating was increased to 20 
percent.  It was then further increased to 20 percent in an 
October 1958 rating decision.  Under governing regulation, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The 20 percent rating is thus preserved at that 
level.  In November 1994, the RO received the veteran's 
request for an increased evaluation, which it denied in a 
July 1995 rating decision.  This 20 percent disability rating 
remains in effect and is the subject of this appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

As reflected above, under the regulatory criteria in effect, 
the currently-assigned 20 percent disability rating reflects 
hydronephrosis manifested by frequent attacks of colic, 
requiring catheter drainage.  For the next higher schedular 
disability rating of 30 percent to be warranted, the evidence 
would have to show the presence of hydronephrosis manifested 
by frequent attacks of colic with infection (pyonephrosis), 
and impaired kidney function.
 
Also as set forth above, the report of a September 1996 VA 
examination reflects that a contemporaneous intravenous 
pyelogram was interpreted as showing no evidence of 
hydronephrosis.  The examiner concluded that hydronephrosis 
in the 1950s had been corrected and no longer existed.  
Furthermore, the presence of symptomatic hydronephrosis is 
not reflected in either the private or VA recent treatment 
records.  The presence of colic or a need for catheter 
drainage is similarly not reflected in the recent treatment 
records, and the veteran has not alleged the presence of such 
symptomatology.  

In the absence of symptomatology indicative of greater 
impairment than is reflected in the criteria for the 
currently-assigned 20 percent disability rating, the 
preponderance of the evidence can only be said to be against 
the award of a disability rating in excess of 20 percent for 
hydronephrosis.  




ORDER

1.  Service connection for recurrent bladder infections, 
secondary to the veteran's service-connected hydronephrosis, 
to include prostatitis with prostatic calculi and resection, 
is granted.

2.  Service connection for prostatitis with prostatic calculi 
and resection, secondary to the veteran's service-connected 
hydronephrosis, is granted.

3.  Service connection for recurrent epididymitis, claimed as 
secondary to the veteran's service-connected hydronephrosis, 
is denied.

4.  Service connection for impotence, claimed as secondary to 
the veteran's service-connected hydronephrosis, is denied.

5.  Special monthly compensation based on the loss of use of 
a creative organ is denied.

6.  A disability rating in excess of 20 percent for 
hydronephrosis is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 



